Citation Nr: 1736974	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-18 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974 and from June 2006 to November 2007.  The Veteran also had more than twenty years of inactive service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2014, a hearing was held before a Decision Review Officer at the RO. A hearing transcript is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue(s) of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sensorineural hearing loss or a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100 (West 2015), 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the service connection claim adjudicated herein (service connection for bilateral hearing loss), the Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication in July 2010.  A timely December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The December 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA and private treatment records.

In December 2009, the Veteran was afforded an opportunity for a VA audiology and ear disease examinations in connection with the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the service connection issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale as to the service connection claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has assisted the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran or his representative has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2015); 38 C.F.R. § 3.303(2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2015).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Merits of the Claim

The Veteran asserts entitlement to service connection for bilateral hearing loss.  

The Veteran contends that he has bilateral hearing loss due to acoustic trauma sustained during active service as an aircrew flight equipment crewman.  Specifically, he asserts exposure to loud noise due to shop vacuum noise, jet engines, gun fire, and some sonic booms.  See December 2009 Audiological Examination.  Occupational noise exposure includes working as a civilian tech for the Air National Guard from 1980 to 2008.  Id.

At a December 2009 Ear Disease VA Examination, the Veteran told the examiner that he is not having any significant difficulties hearing.  He reports he does not experience any significant difficulties at home listening to the radio or television, in social situations, or understanding what people say.  

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is credible and consistent with the places, types, and circumstances of the Veteran's service as an aircrew equipment craftsman (see DD Form 214), the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed of significant probative value.  38 U.S.C.A. § 1154(a) (West 2015).

Puretone thresholds, in decibels, from audiometric testing in the December 2009 examination, for the frequencies of interest, in Hertz, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
20
20
LEFT
15
25
25
20
35

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 94 percent in the left ear.

Moreover, the December 2009 Audiological examiner noted that the Veteran has normal hearing in his right ear and a mild loss in his left ear at 4000 Hz.  The examiner opined that the loss was less likely than not due to or caused by noise exposure in the military.  

The December 2009 Ear Disease VA examiner noted a 1974 audiogram in the Veteran's claim file.  The 1974 audiogram showed essentially the same reading as shown on the current audiogram in the December 2009 examination, except for the mild increase at 4000 Hz.  The VA examiner declined to provide an etiological opinion on this very basis, stating he cannot relate the fact the mild changes were caused by military service.

The Veteran does not have hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, the auditory threshold for the Veteran is 26 decibels or greater at only one frequency (i.e., left ear 4000 Hz).  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 94 percent and 100 percent does not meet the criteria for a hearing disability.  Id.

Although the Veteran has asserted that he believes he has a current bilateral hearing loss disability that was caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to diagnose a hearing loss disability that meets the § 3.385 criteria.  A hearing loss disability is diagnosed primarily on objective clinical findings, audiometric testing, and controlled speech recognition testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing, which the Veteran cannot administer to himself. The weight of the evidence shows no bilateral hearing loss disability as defined by VA regulatory criteria at § 3.385.

The December 2009 VA examiner, who does have the requisite training and expertise, opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  Overall, the Board finds that the opinion of the VA examiner holds significantly greater probative weight than the Veteran's personal opinion, as the VA examiner possesses greater training and expertise than the Veteran in speaking to the medical issue at hand.

Additionally, the Veteran has given several inconsistent statements about his hearing loss to VA examiners.  At the Audiology examination, the Veteran reported two years of decreased hearing.  Subsequently, the Veteran informed the Ear Disease examiner that he is not having any significant difficulties hearing.  In light of these inconsistencies, the Board finds that the Veteran's lay statements are not credible, and thus have no probative value.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a bilateral hearing loss disability for VA purposes, the criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for bilateral hearing loss is denied


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that additional development is necessary before it can adjudicate the claim as there may be outstanding, relevant service treatment records.  In this case, the available service treatment records are incomplete and have not been obtained.  Specifically, in May 2009, the Mississippi National Guard responded that the records were unavailable, but suggested writing to the Army Personnel Center in St. Louis, Missouri.  It does not appear that the RO made any such attempt.  Furthermore, no memorandum that the service treatment records in their entirety are unavailable was provided.  Thus, an attempt should be made to secure any outstanding service treatment records, including any records of hospitalization.

Regarding the Veteran's remaining claims on appeal, a remand is required to obtain and secure adequate VA examinations and opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

First, the Veteran's December 2009 hypertension examination is inadequate.  In the 2009 examination report, the examiner provided a diagnosis of hypertension but did not further discuss any etiological relationship with the Veteran' service.  The examiner did not note any blood pressure readings or comment on the Veteran's claims file.  As the examination is inadequate for the reasons listed above, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's hypertension.  See Barr, supra.

Likewise, the Veteran's December 2009 diabetes mellitus VA examination is inadequate.  The VA examiner provided an overly brief opinion that he can find no evidence that the Veteran's diabetes was aggravated by active service.  This opinion is never expounded on in the examination.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Thus, a remand is necessary to schedule a VA examination and obtain an opinion with rationale addressing the etiology of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records, to include the relevant hospital, and request the Veteran's complete service personnel and treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.

3. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his hypertension.  The entire claims file and copy of this remand should be made available to and be reviewed by the examiner.  The examiner must also discuss the Veteran's military history and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension was caused or aggravated by the Veteran's military service.

All findings and conclusions must be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner must clearly and specifically explain why in the report.

4. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his diabetes mellitus.  The entire claims file and copy of this remand should be made available to and be reviewed by the examiner.  The examiner must also discuss the Veteran's military history and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diabetes mellitus was caused or aggravated by the Veteran's military service.

All findings and conclusions must be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner must clearly and specifically explain why in the report.

5. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

6. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


